Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pg. 11, filed 11/09/2021, with respect to the 35 U.S.C. 103 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection has been withdrawn. 

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in a phone call/voice message with Geoffrey Pechie on 11/8/2021 and confirmed the attorney’s secretary on 11/15/2021.

The application has been amended as follows: 

6. (Amended) The computer-implemented method of claim [[u]]1, wherein the feature-model trading authorization by the user is performed entirely on the device without third-party platform intervention.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 

Claims are allowable over the prior art:
The closest patent prior art reference found is Sanghavi (2015/0100434) which discloses a price model (exchange rate) for each feature-model, and feature model trading between a first and a second application. Sanghavi does not disclose, however, the limitations of the second application storing the matching feature-model list in an internal database and matches the models in the feature-model list through keyword spotting and context-based text analytics. The claim is allowable over Sanghavi.
	The closest non-patent literature reference found is “From Food to Sleep to Weight, Nudge Tracks Every Fitness Metric Inside One App (Malarie Gokey, 2014) which discloses the apps sharing data and syncing apps such that the features of the app are operable in a single location. Gokey does not disclose the second application storing the matching feature-model list in an internal database and matches the models in the feature-model list through keyword spotting and context-based text analytics as disclosed in the claim limitations. The claims are allowable over Gokey. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DIONE N. SIMPSON
Examiner
Art Unit 3628



/D.N.S./           Examiner, Art Unit 3628